                       Case 1:19-cr-00007-JAW Document 20 Filed 01/31/19 Page 1 of 1     PageID #: 37
                                                  UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MAINE
      CASE NAME: USA v. DOUGLAS GORDON

      DOCKET NO: 1:19-cr-00007-JAW

      PROCEEDING TYPE: Bond Hearing

                                                               Exhibit List
Gvt   Dft   Court
                                                                                           Date          Date            Date
Exh   Exh    Exh                                       Description                                                Obj
                                                                                         Mentioned      Offered         Admitted
No.   No.    No.
 1                             Email messages and Letter from Lipman Katz to Google       01/31/19
 2                                                    Target Letter                       01/31/19
 3                                                     Photograph                         01/31/19

 4                                                     Photograph                         01/31/19
 5                                                     Photograph                         01/31/19
 6                                           Printout from findraredvds.com               01/31/19

 7                                          Printout from Lost Movies Found!              01/31/19
 8                                        Notice from ICE-Homeland Securities             01/31/19

 9                                          Printout from lostmoviefinder.com             01/31/19
9a                                   Operation In Our Sites Project TransAtlantic VIII    01/31/19
10                                                     Itemization                        01/31/19
